Exhibit 10.19


PROMISSORY NOTE
(Loan (Mount Vernon))



$2,340,000.00
Indianapolis, Indiana
October 29, 2002


         FOR VALUE RECEIVED the undersigned Bioanalytical Systems, Inc. and BAS
Evansville, Inc., both Indiana corporations (collectively, “Makers”),
individually, jointly and severally promise to pay to the order of Union
Planters Bank, N.A. (“Payee”), on or before May 1, 2008 (the “Maturity Date”),
the principal sum of Two Million Three Hundred Forty Thousand Dollars and No
Cents ($2,340,000.00) or such lesser sum as is indicated on Payee’s records as
having been disbursed by Payee to or for the benefit of Makers, together with
interest prior to the Maturity Date, upon the terms set forth in this Promissory
Note.

        1.         Definitions. In addition to the terms defined elsewhere in
this Promissory Note, the following terms have the meanings indicated for
purposes of this Promissory Note:

 
            a.         “l Year TCMI” means a Fixed Rate which is equal to the
then current weekly or monthly average, as selected by Lender in its sole
discretion, of the one (1) year U.S. Treasury Constant Maturity Index as
published by The Federal Reserve Board of the United States in the most recent
H.15 on or before fifteen days prior to the Conversion Date, which rate will
change at the end of each such one (1) year interest rate period. If the Federal
Reserve Board of the United States discontinues publication of the H.15, Lender
in its sole discretion will select another authoritative source for said index.


 
            b.         “3 Year TCMI” means a Fixed Rate which is equal to the
then current weekly or monthly average, as selected by Lender in its sole
discretion, of the three (3) year U.S. Treasury Constant Maturity Index as
published by The Federal Reserve Board of the United States in the most recent
H.15 on or before fifteen days prior to the Conversion Date, which rate will
change at the end of each such three (3) year interest rate period. If the
Federal Reserve Board of the United States discontinues publication of the H.15,
Lender in its sole discretion will select another authoritative source for said
index.


 
            c.         “5 Year TCMI” means a Fixed Rate which is equal to the
then current weekly or monthly average, as selected by Lender in its sole
discretion, of the five (5) year U.S. Treasury Constant Maturity Index as
published by The Federal Reserve Board of the United States in the most recent
H.15 on or before fifteen days prior to the Conversion Date, which rate will
change at the end of each such five (5) year interest rate period. If the
Federal Reserve Board of the United States discontinues publication of the H.15,
Lender in its sole discretion will select another authoritative source for said
index.


 
            d.         "Advance" means a disbursement made to Makers, or either
of them, pursuant to this Promissory Note.


 
            e.         “Applicable Margin” means, as applicable, a margin of (i)
Two and One Fourth Percent (2.25%) over the 1 Year TCMI, (ii) Two and One Half
Percent (2.50%) over the 3 Year TCMI, and (iii) Two and Three Fourths Percent
(2.75%) over the 5 Year TCMI.


 
            f.         "Conversion Date" means April 18, 2003.


 
            g.         “Fixed Rate” means, as may be selected by Makers, or
either of them, on or before fifteen days prior to the Conversion Date, (i) the
1 Year TCMI plus the Applicable Margin, (ii) the 3 Year TCMI plus the Applicable
Margin, or (iii) the 5 Year TCMI plus the Applicable Margin.


 
            h.         “Loan Agreement” means that certain Loan Agreement of
even date herewith among Makers, as Borrowers, and Payee, as Lender, as may be
amended from time to time.


 
            i.         “Prime Rate” means that rate of interest announced from
time to time by Union Planters Bank, N.A. (or any financial institution which
may succeed to the commercial lending business of Union Planters Bank, N.A.) as
its prime rate, which rate shall change on the same date as the date of each
change in said Prime Rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.


         Capitalized terms used in this Promissory Note and not otherwise
defined in this Promissory Note shall have the meanings ascribed to such terms
in the Loan Agreement.

        2.         Requests for Advances. Subject to the terms of the Loan
Agreement, until the Conversion Date, Makers, or either of them, may request and
receive Advances under this Promissory Note so long as the balance outstanding
at any one time does not exceed the face amount of this Promissory Note (i.e.,
Two Million Three Hundred Forty Thousand Dollars and No Cents ($2,340,000.00).
However, at no time during the term of this Promissory Note may the aggregate
Advances under this Promissory Note exceed Eighty Percent (80%) of the value of
the Real Estate (Mount Vernon) as determined by an independent appraiser
acceptable to Lender.

        3.         Construction Loan. Payee has approved a Loan to Makers in a
principal amount not to exceed the face amount of this Promissory Note. The Loan
is in the form of Advances made from time to time by Payee to Makers. This
Promissory Note evidences Makers’ obligation to repay those Advances. The
aggregate principal amount of debt evidenced by this Promissory Note shall be
the amount reflected from time to time in the records of Payee but shall not
exceed the face amount of this Promissory Note.

        4.         Interest. Prior to the Conversion Date, interest on this
Promissory Note shall accrue at the Prime Rate. On and after the Conversion
Date, interest on this Promissory Note shall accrue at the Prime Rate unless
Maker selects a Fixed Rate on or before fifteen days prior to the Conversion
Date. All computations of interest and fees under this Agreement shall be made
on the basis of a year of three hundred sixty (360) days and calculated for the
actual days elapsed. Any change in the rate of interest occasioned by a change
in the Prime Rate shall be effective on the same day as the change in the Prime
Rate.

– 2 –

        5.         Repayment. Makers will repay the principal amount of this
Promissory Note, and accrued interest thereon, as follows:

 
            (a)         Prior to the Conversion Date, consecutive monthly
payments of interest only on the first day of each month, commencing December 1,
2002;


 
            (b)         Makers will repay this Loan in consecutive monthly
installments of principal and interest, based on the applicable interest rate
and the months remaining in an amortization period that begins on the date
hereof and extends for a period of one hundred eighty (180) months thereafter.
Makers’ said installment payments shall commence on the Conversion Date, and
shall continue on the first day of each calendar month until the Maturity Date.
On the Maturity Date, the balance, plus accrued interest, then unpaid shall be
due and payable immediately. To the extent that the amortization period extends
beyond the Maturity Date, the final payment on the Maturity Date will be a
balloon payment in an amount sufficient to repay all remaining indebtedness
under this Promissory Note. Principal and interest payments after any change in
the applicable interest rate or any partial prepayment will be calculated based
on the number of months remaining in the one hundred eighty (180) month
amortization period of this Promissory Note at such time.


 
            (c)         In any and all events, the entire remaining balance of
this Promissory Note is due and payable on the Maturity Date. Acceptance by
Payee of any payment which is less than payment in full of all amounts due and
owing at such time shall not constitute a waiver of Payee’s right to receive
payment in full at such or any other time.


         Each payment of principal and interest due under this Promissory Note
shall be made by Makers to Payee at any of its offices. All sums paid on this
Promissory Note shall be applied first to fees and costs of Payee in connection
with the enforcement of the terms and conditions of the Loan Agreement and this
Promissory Note, second to interest accrued to the date of payment, and finally
to principal. Each payment due under this Promissory Note shall be made without
set-off or counterclaim in immediately available funds on a Business Day not
later than 3:30 p.m. Lafayette, Indiana time. All sums received after such time
shall be deemed received on the next Business Day. If any installment of
principal or interest under this Promissory Note is payable on a day other than
a Business Day, the maturity of such installment shall be extended to the next
succeeding Business Day, and interest shall be payable during such extension of
maturity.

         All sums payable hereunder will be payable with attorneys’ fees and
costs of collection and without relief from valuation and appraisement laws.
Makers and all endorsers hereof hereby severally waive presentment for payment,
protest, notice of protest, notice of non-payment and all other notices or
demands in connection with the delivery, acceptance, performance, default,
endorsement or guaranty of this Promissory Note, notice of loans made, credit
extended, collateral received or delivered, or other action taken in reliance
hereon and all other demands and notices of any description. Further, Makers and
all endorsers hereof hereby severally consent to extensions of time with respect
to sums payable hereunder and any collateral for this indebtedness. Each Maker
consents to any extension or postponement of the time of payment or any other
indulgence to any substitution, exchange or release of or failure to perfect any
security interest in such collateral, to the adding or release of any party or
person primarily or secondarily liable, to the acceptance of partial payment
thereon, and the settlement, compromise or adjustment of any thereof, all in
such manner and at such time as Payee may deem advisable.

– 3 –

        6.         Prepayment. Makers shall have the right to prepay all or any
portion of the amount outstanding under this Promissory Note accruing interest
at the Prime Rate at any time without premium or penalty. In all other cases,
Makers may prepay all or any part of the principal balance of this Promissory
Note on one Business Day’s notice provided that, in addition to all principal,
interest and costs owing at the time of prepayment, Makers pay a prepayment
premium equal to:

[A] The NPV (NPV calculations will be based on the original contracted
Promissory Note rate) of interest that would have accrued on the amount prepaid
(under the original terms and conditions of this Promissory Note) at the
original LIBOR/SWAP rate through the maturity date:

Minus

[B] The NPV (NPV calculations will be based on the current LIBOR / SWAP rate
concurrent with the date of prepayment) of interest that would have accrued on
the amount prepaid (under the original terms and conditions of this Promissory
Note) at the current LIBOR / SWAP rate through the maturity date.

[A] - [B] = Prepayment Premium

In no event shall the prepayment premium be less than zero. Makers’ notice of
their intent to prepay shall be irrevocable. If the balance of this Promissory
Note is accelerated in accordance with the terms of this Promissory Note, the
resulting balance due shall be considered a prepayment due and payable as of the
date of acceleration.

Makers agree that the prepayment premium is a reasonable estimate of loss and
not a penalty. The prepayment premium is payable as liquidated damages for the
loss of bargain, and its payment shall not in any way reduce, affect or impair
any other obligation of Makers under this Promissory Note. As used herein, the
following terms have the following definitions:

NPV:  Net Present Value

LIBOR/SWAP:  LIBOR (London Interbank Offered Rate) is fixed each morning by the
British Bankers Association (BBA). The LIBOR / SWAP rates to be used will be on
the day of prepayment.

Union Planters Corporation uses the LIBOR / SWAP as shown in Bloomberg (USSWAP
Mid) (day count adjusted from actual/360 to actual/actual).

Bloomberg:  Is an independent source for LIBOR / SWAP rates which Union Planters
Corporation and most well respected financial institutions subscribe to. Type
USSWAP<GO> to see the US Government Composite rate screen.

– 4 –

        7.         Default Rate and Late Charge. After maturity (by acceleration
or otherwise) the unpaid balance (both principal and unpaid pre-maturity
interest) shall bear interest at a Default Rate equal to four percent (4%) over
the rate of interest in effect immediately prior to maturity. If any payment
under this Promissory Note is not received by the holder hereof within ten (10)
calendar days after the payment is due, Makers will pay to the holder hereof a
late charge of the lesser of Five Percent (5%) of the amount due or One Thousand
Dollars and No Cents ($1,000.00).

        8.         Notices. All notices to be given pursuant to this Promissory
Note will be sufficient if given by personal service, or by guaranteed overnight
delivery service, or by postage prepaid mailing by certified or registered mail
with return receipt requested, to the parties as set forth below, or to such
other address as a party may request by notice given pursuant to this Section.
Any time period provided in the giving of any notice hereunder shall commence
upon the date of personal service, the day after delivery to the guaranteed
overnight delivery service, or two (2) days after mailing certified or
registered mail. However, any failure to give notice in accordance with the
terms of this Section will not invalidate such notice if such notice was in fact
in writing and actually received by the party to whom it was directed.


MAKERS: Bioanalytical Systems, Inc.
2701 Kent Avenue
West Lafayette, Indiana 47906
Attention: Douglas P. Wieten

BAS Evansville, Inc.
10424 Middle Mt. Vernon Road
Mount Vernon, Indiana 47620
Attention:  Michael P. Sylvon, Ph.D.


LENDER: UNION PLANTERS BANK, N.A.
437 South Street
P.O. Box 780
Lafayette, IN 47902-0780
Attention:  Daniel R. House


        9.         Governing Law. This Promissory Note and all rights and
obligations hereunder, including matters of construction, validity and
performance, will be governed by the Uniform Commercial Code and other
applicable laws of the State of Indiana. Whenever possible each provision of
this Promissory Note will be interpreted in such a manner as to be effective and
valid upon applicable law, but if any provision of this Promissory Note will be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition without invalidating the
remainder of such provision or the remaining provisions of this Promissory Note.

        10.         Evidence of Credit Extensions. Payee shall record the date,
amount and maturity of each Advance and the amount of each payment of principal
and interest made by Maker with respect thereto, in its records, and Payee’s
record shall be conclusive absent manifest error. Any statement of Payee to
Maker setting forth Maker’s account regarding the Advances and payments shall be
considered true and correct and binding on Maker unless Payee is notified in
writing of any discrepancy or exception within thirty (30) days from the mailing
by Payee to Maker of any such monthly statement. Notwithstanding the foregoing,
the failure to make, or an error in making, a notation with respect to any
Advance shall not limit or otherwise affect the obligation of Maker hereunder or
under this Promissory Note.

– 5 –

        11.         Setoff. Payee shall have the right at any time to apply
Payee’s own debt or liability to Maker or to any other party liable on this
Promissory Note in whole or partial payment of this Promissory Note or other
present or future liabilities of Maker to Payee, without any requirement of
mutual maturity.

        12.         Related Documents. This Promissory Note is made pursuant to
the Loan Agreement and is secured by the real estate mortgages and other
security instruments therein referred to. The terms, conditions and definitions
of the Loan Agreement are incorporated in this Promissory Note by this
reference. If any installment due on this Promissory Note is not paid when due,
or if there should be an Event of Default under the Loan Agreement which is not
cured within the grace period (if any) allowed for the cure thereof, the unpaid
principal balance hereof together with interest accrued thereon, at the option
of the holder hereof, immediately become due and payable without notice or
demand.

         The real estate mortgages and other security instruments referred to in
the preceding paragraph may also secure the payment of other obligations of
Maker. A default in the payment of any of such other obligations after any
applicable notice and periods of grace or cure shall constitute a default
hereunder. Nothing herein shall in any way lessen or impair the rights of the
holder with respect to this Promissory Note. This Promissory Note and the other
obligations referred to above shall remain separate obligations of Maker and
shall be separately enforceable according to their respective terms. The holder
may institute separate proceedings with respect to each simultaneously or in
such order and such times as the holder may elect. The pendency of any
proceedings with respect to this Promissory Note or other obligation shall not
be grounds for the abatement or for hindering, delaying or preventing any
proceedings with respect to any other obligation. Default under each shall
constitute a separate cause of action and the institution of proceedings upon
one, but not all, shall not be construed as splitting a cause of action by the
holder.

        13.         Waiver. Each endorser and any other party liable on this
Promissory Note severally waives demand, presentment, notice of dishonor and
protest, and consents to any extension or postponement of time of its payment
without limit as to the number or period, to any substitution, exchange or
release of all or any part of the collateral, to the addition of any party, and
to the release or discharge of, or suspension of any rights and remedies
against, any person who may be liable for the payment of this Promissory Note.
No delay on the part of Payee in the exercise of any right or remedy shall
operate as a waiver. No single or partial exercise by Payee of any right or
remedy shall preclude any other future exercise of it or the exercise of any
other right or remedy. No waiver or indulgence by Payee of any default shall be
effective unless in writing and signed by Payee, nor shall a waiver on one
occasion be construed as a bar to or waiver of that right on any future
occasion.

– 6 –

        14.         Miscellaneous. This Promissory Note shall be binding on
Maker and Maker’s successors, and shall inure to the benefit of Payee, its
successors and assigns. Any reference to Payee shall include any holder of this
Promissory Note. Section headings are for convenience of reference only and
shall not affect the interpretation of this Promissory Note. This Promissory
Note, the Loan Agreement and the Instruments embody the entire agreement between
Maker and Payee regarding the terms of the loan evidenced by this Promissory
Note and supersede all oral statements and prior writings relating to that Loan.

        15.         WAIVER OF JURY TRIAL. MAKER, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS PROMISSORY NOTE, THE INSTRUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS OF PAYEE. MAKER SHALL
NOT SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY PAYEE EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY PAYEE.

         IN WITNESS WHEREOF, Makers have executed this Promissory Note this 29th
day of October, 2002.


BIOANALYTICAL SYSTEMS. INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Peter T. Kissinger, Ph.D.,
Chairman and Chief Executive Officer


BAS EVANSVILLE, INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Peter T. Kissinger, Ph.D.,
President


– 7 –